Illinois Official Reports

                                        Supreme Court



                                 In re Derrico G., 2014 IL 114463




Caption in Supreme        In re DERRICO G., a Minor (The People of the State of Illinois,
Court:                    Appellant, v. Derrico G., Appellee).



Docket No.                114463



Filed                     August 4, 2014



Held                       Before guilt is found in a juvenile proceeding, it is not unconstitutional
(Note: This syllabus for statute to allow the State’s Attorney to preclude a continuance
constitutes no part of the under supervision, and a circuit court erred in ruling otherwise; where
opinion of the court but a plea agreement called for probation while other charges were
has been prepared by the dropped, the court should not have unilaterally modified it sua sponte
Reporter of Decisions by entering a supervision order, and, on remand, should reconsider the
for the convenience of agreement.
the reader.)




Decision Under            Appeal from the Circuit Court of Cook County, the Hon. Terrence V.
Review                    Sharkey, Judge, presiding.




Judgment                  Circuit court judgment reversed in part and vacated in part.
                          Cause remanded with directions.
     Counsel on               Lisa Madigan, Attorney General, of Springfield, and Anita M.
     Appeal                   Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg, Michelle
                              Katz, Annette Collins and Veronica Calderon Malavia, Assistant
                              State’s Attorneys, of counsel), for the People.

                              Abishi C. Cunningham, Jr., Cook County Public Defender, of Chicago
                              (James S. Jacobs, Assistant Public Defender, of counsel), for appellee.




     Justices                 JUSTICE KARMEIER delivered the judgment of the court, with
                              opinion.
                              Chief Justice Garman and Justices Thomas, Kilbride, and Theis
                              concurred in the judgment and opinion.
                              Justice Burke dissented, with opinion, joined by Justice Freeman.




                                                OPINION

¶1         At issue in this case is the constitutionality of section 5-615 of the Juvenile Court Act of
       1987 (the Act) (705 ILCS 405/5-615 (West 2010)), which, as construed by this court in In re
       Veronica C., 239 Ill. 2d 134 (2010), grants a State’s Attorney, among others, the authority to
       object to the entry of an order of continuance under supervision in a juvenile case before a
       finding of guilt. In this case, the circuit court of Cook County found section 5-615
       unconstitutional, facially and as applied, reasoning that it violates separation of powers, equal
       protection, and due process guarantees. Pursuant to Supreme Court Rules 603 and 660(a) (Ill.
       S. Ct. R. 603 (eff. Feb. 6, 2013); R. 660(a) (eff. Oct. 1, 2001)), the State’s appeal comes
       directly to this court. For the reasons that follow, we reverse in part and vacate in part the
       judgment of the circuit court and remand for proceedings consistent with this opinion.

¶2                               PRINCIPAL STATUTE INVOLVED
¶3        At the time of proceedings below, section 5-615 of the Act (705 ILCS 405/5-615(1), (2)
       (West 2010)), provided in pertinent part:
                  “§ 5-615. Continuance under supervision.
                  (1) The court may enter an order of continuance under supervision for an offense
              other than first degree murder, a Class X felony or a forcible felony (a) upon an
              admission or stipulation by the appropriate respondent or minor respondent of the facts
              supporting the petition and before proceeding to adjudication, or after hearing the
              evidence at the trial, and (b) in the absence of objection made in open court by the
              minor, his or her parent, guardian, or legal custodian, the minor’s attorney or the State’s
              Attorney.


                                                   -2-
                 (2) If the minor, his or her parent, guardian, or legal custodian, the minor’s attorney
             or State’s Attorney objects in open court to any continuance and insists upon
             proceeding to findings and adjudication, the court shall so proceed.”
¶4       An amendment to the Act, effective January 1, 2014, while still preventing the circuit court
     from entering an order of continuance under supervision over the State’s Attorney’s objection
     before a finding of delinquency, now allows the court to unilaterally order a continuance under
     supervision upon a finding of delinquency. See Pub. Act 98-62 (eff. Jan. 1, 2014). The statute
     now reads:
                 “Sec. 5-615. Continuance under supervision.
                 (1) The court may enter an order of continuance under supervision for an offense
             other than first degree murder, a Class X felony or a forcible felony:
                     (a) upon an admission or stipulation by the appropriate respondent or minor
                 respondent of the facts supporting the petition and before the court makes a finding
                 of delinquency, and in the absence of objection made in open court by the minor,
                 his or her parent, guardian, or legal custodian, the minor’s attorney or the State’s
                 Attorney; or
                     (b) upon a finding of delinquency and after considering the circumstances of
                 the offense and the history, character, and condition of the minor, if the court is of
                 the opinion that:
                          (i) the minor is not likely to commit further crimes;
                          (ii) the minor and the public would be best served if the minor were not to
                     receive a criminal record; and
                          (iii) in the best interests of justice an order of continuance under supervision
                     is more appropriate than a sentence otherwise permitted under this Act.”
                     (Strikethroughs and underscores omitted.) Pub. Act 98-62 (eff. Jan. 1, 2014)
                     (amending 705 ILCS 405/5-615 (West 2012)).

¶5                                        BACKGROUND
¶6       On January 26, 2012, the attorneys in this case, assistant State’s Attorney Jennifer Bruzan,
     and assistant Public Defender Geraldine Nolfi, appeared before the judge in this cause on a
     different charge lodged against the respondent-minor—possession of a controlled
     substance—that predated the unrelated conduct which underlies the felony charge to which
     respondent ultimately pled guilty herein. The respondent did not appear. At that time, the State
     proffered the following evidence in support of a request for a juvenile arrest warrant.
¶7       On January 5, 2012, Officers Connor and McCarthy were on patrol when, at 2700 West
     Flournoy Street in Chicago, Illinois, they observed respondent shouting, “rocks, rocks”—a
     street term for crack cocaine—and passing foot traffic in an attempt to solicit the sale of
     narcotics. The respondent was placed in custody, and a custodial search of his person revealed
     one clear, plastic bag containing five mini-Ziploc bags ultimately determined to contain crack
     cocaine.
¶8       Based on that proffer, the judge found “probable cause” for issuance of a juvenile arrest
     warrant, and “urgent and immediate necessity”—presumably for detention of the respondent.
     The court nonetheless decided to “enter and continue” a juvenile arrest warrant, and instructed
     Ms. Nolfi to contact respondent’s mother to advise her of the need to be present, with the

                                                   -3-
       respondent, at the next scheduled court date. The court and the assistant State’s Attorney also
       discussed the possibility of a drug treatment program that would result in deferred prosecution
       upon successful completion. At that juncture, the State appeared to be receptive to the idea of
       deferred prosecution under appropriate circumstances.
¶9         On February 10, 2012, the respondent appeared before the judge on new charges: two
       counts of aggravated battery and three counts of resisting a peace officer. Respondent’s
       counsel stipulated to probable cause, and the court again found “urgent and immediate
       necessity.” The court denied the State’s request for electronic monitoring, imposed a curfew,
       and sent the respondent home with his older brother, who apparently had “some history” with
       the judge as well. As was the case on January 26, respondent’s mother did not attend because
       of an ongoing health issue, represented to be congestive heart failure. When questioned in
       court, respondent indicated he did not know who his father was.
¶ 10       Respondent did not appear at the next scheduled court date; nor did his mother.
¶ 11       Neither respondent nor his mother timely appeared at the next court date, April 5, 2012,
       and a juvenile arrest warrant was issued. Thereafter, that same day, respondent and his mother
       did appear. Counsel for the respondent then announced that the minor would plead guilty in the
       aggravated battery case, and there would be a recommended sentence. The State confirmed
       that there was a plea agreement, the principal terms of which included a plea of guilty to one
       count of aggravated battery on a public way, the nolle prosequi of another aggravated battery
       count and the striking, on leave to reinstate, of multiple resisting charges involving three police
       officers, as well as the nolle prosequi of the prior, unrelated felony charge of possession of a
       controlled substance, and a “recommended” sentence of 18 months’ probation. The State
       indicated before the two arrests for the aggravated battery and possession charges the
       respondent “had one prior arrest on November 1, 2009, for aggravated battery with a weapon,
       not a firearm *** but it looks like nothing came of that.”
¶ 12       The court then advised the respondent of the nature of the charge to which he would plead
       and the possible punishment. In the latter regard, the court suggested that supervision was
       possible. The following exchange then took place:
                   “MS. BRUZAN [Assistant State’s Attorney]: For a Class 3 felony, [Y]our Honor?
                   THE COURT: Yes.
                   MS. BRUZAN: No.
                   THE COURT: Yes. Or it could be all the way up to five years in jail.
                   MS. BRUZAN: You’re correct in that he could receive supervision but only if it
                was by agreement of all the parties.
                   THE COURT: Oh, well, the supreme court has yet to answer that question.”
¶ 13       The court then digressed into a monologue concerning the status of other cases in which it
       had held the consent provision of section 5-615 unconstitutional, concluding, in the course of
       that discussion: “So right now in this courtroom in these four walls, if I want to give
       supervision, you can take me up on appeal and tell the supremes or ask the supremes to make a
       ruling.” The court then resumed its admonishments, indicating that it had “correct[ed] the
       State’s Attorney here” with respect to the court’s authority to grant supervision. The court
       thereafter advised the respondent of his trial rights and ascertained that his guilty plea was
       voluntary. The judge then directed the State to provide a factual basis.


                                                    -4-
¶ 14        The State indicated that Officer Lindahl would testify that on the date pertinent to the
       charge, at approximately 9:55 p.m., he and other officers were dispatched to a disturbance on
       the street where they encountered “a large number of people,” among them, the respondent and
       his brother. Officer Lindahl would testify, while he was assisting in the arrest of the
       respondent’s brother, the respondent lowered his shoulder and charged into Officer Lindahl,
       attempting to knock him to the ground and, in doing so, hit Officer Lindahl about the body.
       Officer Lindahl would further testify that, while attempting then to arrest the respondent for
       aggravated battery, the respondent began swinging his hands and arms and failed to follow
       verbal direction to put his hands behind his back. He stiffened his arms and pulled away,
       refusing to be handcuffed. It took a number of officers to properly handcuff him.
¶ 15        The respondent stipulated to those facts and persisted in his plea of guilty.
¶ 16        The court accepted the plea of guilty, but indicated it would not enter judgment on the plea
       at that time. The court again referenced another case in which it had held the consent provision
       of the statute unconstitutional and had placed a minor on supervision over the objection of the
       State. The court suggested, in accord with its ruling there: “[T]hat’s my thinking, but we’ll see
       where we’re going. And I haven’t made a decision yet. I’m just putting everybody on notice.”
       The court then continued the matter for preparation of a social investigation report,
       “sentencing,” and status on the possession case, the latter because the State declined, pending
       “sentencing,” to immediately nol-pros that offense. Before concluding proceedings, the court
       addressed the respondent’s counsel regarding the “possibility of supervision,” and the
       following colloquy ensued:
                    “THE COURT: Ms. Nolfi [Assistant Public Defender], this may be a case—I’m
                considering the possibility of supervision.
                    MS. NOLFI: Judge, I was actually trying to negotiate that because the mother tells
                me that if there’s a—if there’s a probation as a tenant—if there’s someone, a minor
                living in her—going to subsidize housing on probation, that she would be evicted.
                    MS. BRUZAN: Your Honor, if we’re going to bring that information in, then I
                would also bring in there’s other people in the household, including the mother herself,
                who are currently on probation.
                    THE COURT: Well—
                    MS. BRUZAN: I mean I’m not—If we’re going to be bringing in people—
                    THE COURT: No, I’m not considering doing anything other than to tell him—and
                I’m not doing sentencing now. I’m just telling him. I’m contemplating—
                    MS. NOLFI: Right.”
¶ 17        The court then took care to clarify its role, or lack thereof, in orchestrating circumstances
       that might ultimately result in a continuance under supervision:
                    “THE COURT: Ms. Nolfi, let me make sure the record is clear, you did not know
                and I have not discussed with you the fact that I’m contemplating supervision on this
                case.
                    MS. NOLFI: No.
                    THE COURT: You, in good faith, tried to the best of your ability to make it a
                supervision case.
                    MS. NOLFI: I did.

                                                   -5-
                   THE COURT: And in your negotiations with the State, the lowest they would be
               willing to go is probation.
                   MS. NOLFI: Yes.
                   THE COURT: And that’s fine. And I will leave it at that.”
       The court then admonished the respondent and his mother that the respondent should behave
       himself in the interim to the next hearing so that the court might order supervision at that time.
       The court’s admonishments were interrupted only by the court’s chastisement of the
       respondent for yawning, open-mouthed, while the court spoke, and the court’s digression into
       yet another discussion of the cases in which the court had ruled the consent provision
       unconstitutional. In the course of that discussion, the judge emphasized his singularity in the
       state’s judiciary, the amount of time this court was taking to render a decision in one of the
       cases in which he found the pertinent statute unconstitutional, i.e., In re Danielle J., No. 10 JD
       336 (Cir. Ct. Cook Co.), and how the respondent’s actions might affect the posture of this case
       prospectively:
                   “THE COURT: Right now, in any other courtroom in the state of Illinois, by my
               thinking, in juvenile court, the judge has to get permission from the State’s Attorney in
               order to give supervision.
                   I believe I’m an exception and maybe the only one that right now has found the law
               unconstitutional, separate and distinctly from In Re: Tyrees C., is by the way, In Re:
               Danielle J., cited the Supreme Court Number 110810. It’s not the same number,
               though.
                   That case is up in the supreme court now waiting [sic] a resolution. It’s been up
               there since July of 2010. So I’m waiting to get some guidance. But for right now, I
               found that law unconstitutional. So I’m out there a lone bird out there all by myself and
               it gets lonely on that limb that I’m on, but I don’t want [the respondent] to break it off
               unnecessarily.”
¶ 18       At the next hearing, on May 1, 2012—what the court described as a “sentencing”
       hearing—the State emphasized at the outset that the recommendation of 18 months’ probation,
       a component of the parties’ negotiated plea agreement, had been the recommendation of “the
       State and the Public Defender.” (Emphasis added.) Ms. Bruzan briefly stated the principal
       reason for the State’s insistence upon a disposition of probation, that being the fact that the
       respondent “did pick up two felony cases within a short period of time.” She noted that “[t]he
       State could have elected to proceed on both of those,” which she characterized as “provable
       cases.” Ms. Bruzan also stated: “I just want to make sure it’s on the record that the State would
       be objecting to any supervision for the Minor.”
¶ 19       Counsel for respondent did not contradict the State’s representation that the joint
       recommendation of 18 months’ probation in the parties’ plea agreement had been a component
       of the agreement. Ms. Nolfi in fact conceded: “The Minor did agree to eighteen months of
       felony probation on the last court date.” She did, however, suggest that the respondent was a
       candidate for supervision. She concluded: “[I]n the spirit of the Juvenile Court Act, there’s no
       objection if you want to sentence the Minor to supervision.” (Emphasis added.)
¶ 20       The court acknowledged the filing of the social investigation report, and indicated it would
       be “made a part of the file and used for purposes of sentencing.” The court noted that the
       probation officer had therein agreed with the recommendation of 18 months’ probation, and

                                                   -6-
       the court asked if he would also agree with “felony supervision,” to which the probation officer
       replied affirmatively. Thereafter, the court made no reference to the report or information
       contained therein, focusing instead on constitutional issues.
¶ 21       The court first addressed whether it was “obligated” “to go along with probation” or
       whether it “could impose an order of supervision.” The court mentioned various opinions
       rendered by this court, including this court’s decision in In re T.W., 101 Ill. 2d 438 (1984),
       wherein this court upheld the consent provision of the statute against the contention that it
       violated separation of powers. The court found this court’s decision in In re T.W. was not
       controlling for various reasons, and noted that opinion did not, in any event, consider an equal
       protection challenge to the statute. Although the court made contradictory statements with
       respect to whether the court had or had not made a finding of guilt in this case, the court
       ultimately distinguished this court’s decision in People ex rel. Devine v. Stralka, 226 Ill. 2d
       445 (2007), inter alia, on the ground that the circuit court was there vacating a finding of
       delinquency already entered. In the course of the court’s discussion, the court stated:
                    “This Court has been asked to consider supervision after a finding. Actually, I’ve
                not been asked. I’m considering it myself after the finding of guilt but before the
                adjudication and sentencing. And by the way, I’ve not entered judgment on the plea.
                And what that means to me is the Judge Stralka decision is not binding on this Court on
                this case, and I need not follow it. Stralka’s ruling remains good law. I need to
                emphasize that. I’m not talking about a motion to vacate the finding of delinquency
                entered and continued. In addition, the ruling on Judge Stralka’s case in the Supreme
                Court never considered the arguments of equal protection in reaching its decision.”
¶ 22       The court then demanded of the “first chair” of the assistant State’s Attorneys present: “I
       would like to know which one of the attorneys actually made the decision to make this a
       probation matter as versus a supervision matter.” Assistant State’s Attorney Karr responded
       that it was the policy of the State’s Attorney’s office not to agree to supervision on any felony
       case, and noted, in this instance, the respondent had two felony cases set for trial on the date of
       the guilty plea.
¶ 23       The court then commenced extensive questioning of the three assistant State’s Attorneys
       present, asking them how many years they had been out of law school, how many years they
       had been with the State’s Attorney’s office, what training they had had pertinent to
       dispositional matters, and who was involved in the case review process. In the course of the
       court’s inquiry, the court observed: “I’ve been in law enforcement for 41 years.” “I’ve been a
       judge in Juvenile Court longer—twice as long as Sarah’s—Ms. Karr has been in the Cook
       County State’s Attorney’s Office.” At one point, the court mentioned what appears to have
       been the only conceivable basis for its eventual finding that the consent provision, as applied in
       this case, violated equal protection guarantees: “[T]his is a felony, the Minor would be eligible
       for supervision if he were in the adult system.” After the court found the consent provision
       unconstitutional as violative of “separation of power,” “equal protection,” and “due process
       arbitrarily enforced,” the court resumed questioning the assistant State’s Attorneys along the
       lines previously suggested, and eventually invited them to “make a record of what [their]
       discussion was” in this case. The following colloquy ensued:




                                                    -7-
                    “MR. KELLEY [Assistant State’s Attorney]: Well, Judge, that’s a policy question,
                and as far as what we go in to making our office and the basis of that, we’re not going to
                put that on the record.
                    THE COURT: Okay.
                    MR. KELLEY: Respectfully.
                    THE COURT: Oh, respectfully understood. But understand I am still finding the
                law to be unconstitutional based on the reasons that I’ve already said.
                    MR. KELLEY: Okay.”
¶ 24       Having found the consent provision unconstitutional, the court disregarded the State’s
       objection to supervision, stating it would “sentence the Minor to a period of eighteen months of
       supervision” with various attendant conditions.
¶ 25       On May 15, 2012, the cause again came before the court for a hearing on the State’s motion
       to reconsider. In that motion, the State challenged the court’s ruling that the consent provision
       of section 5-615 is unconstitutional, and asked the court “to vacate its order granting a
       continuance under supervision, and in its stead, enter a finding of guilt, adjudicate
       Minor-Respondent a ward of the court, and sentence him to 18 months of felony probation, the
       agreed upon recommendation by the Minor-Respondent and the People at the admission and
       plea of guilty.” (Emphasis added.) At the outset, the court acknowledged the lengthy citation
       and discussion of case law in the motion, and ascertained that the State intended to “stand on
       what’s written,” and the respondent’s counsel would “stand on the argument *** made
       previously.”1
¶ 26       The court then began questioning of assistant State’s Attorney David Kelley, attempting to
       elicit information regarding the internal review, evaluation, and charging policies of the Cook
       County State’s Attorney’s Office, focusing on the facts of this particular case: “[H]ave you
       ever approved a felony charge of aggravated battery in the Felony Division where it involved
       this type of incident where it was a bump, a shoulder bump to a police officer?” Mr. Kelley
       responded: “Judge, I’m sure I have. I can’t remember the specifics, but yes. I approved many
       charges dealing with contact with the police that resulted in an aggravated battery.” In a clear
       attempt to impugn the State’s charging decision, and the viability of the charge to which the
       respondent pled after all others had been nullified pursuant to the parties’ plea agreement, the
       judge then brought his prior, personal experience as a police officer to bear upon disposition of
       the case, opining that he had suffered various injuries as a police officer and “[n]one of those
       were approved by Felony Assistant State’s Attorneys in Cook County.” The court continued:
       “In my 12-plus years as a Chicago Police Officer, I cannot remember one case being approved
       by the Assistant State’s Attorney of Cook County’s Office of a felony involving contact of [an]
       insulting or provoking nature.”
¶ 27       Mr. Kelley advised the court: “I prosecuted personally cases where officers were spit on
       and charged with aggravated battery as far as being the victim.”


          1
            The record does not indicate that respondent’s counsel ever made an “argument”—oral or
       written—that the consent provision of the statute was unconstitutional. The circuit judge raised the
       matter sua sponte and then ruled the statute unconstitutional without any discernible input from
       respondent’s counsel.

                                                    -8-
¶ 28        The judge again related his personal experience as a police officer: “Well, unfortunately, I
       also was spat on, or spit on, and none of my cases went to *** 26th & California. I don’t know.
       I think that’s distinguishable from a bumping—spitting on is quite provoking, and I would
       distinguish that from this case.” The judge then, while attempting to elevate “spitting” above
       “bumping” in the hierarchy of “insulting” or “provoking” conduct, acknowledged that he had
       found that the consent provision violated principles of equal protection while under the
       misapprehension that an adult defendant could receive supervision in a felony case under the
       Criminal Code:
                     “I’ll be honest with you. In looking at—I’ve learned something. And you’ve helped
                me learn, Mr. Kelley, being here in a number of years and a number of times in court
                with the law, and I really thought in felony adult court that the judges could give a
                supervision on felony cases also without approval. Clearly, that is not the case.
                     And so I appreciate Ms. Bruzan bringing it to my attention. But my argument as to
                this particular case is one that I think still stands and that based on my 40-plus years in
                law enforcement, twelve on Chicago, twelve in the county, and fifteen years—does that
                add up to 42? Close to 40? It’s over 40. As long as it’s over 40. Me not ever having
                come in contact with a felony aggravated battery for incidental—not incidental.
                     This was not incidental. This was direct contact, intentional direct contact of an
                insulting or provoking nature. I don’t ever remember a call—a case like that.
                     Now, spitting, I am absolutely distinguishing, and I don’t know—had this been a
                spitting case, Ms. Nolfi, I don’t know that I would have given him because just the
                nature of that. I think it’s so insulting that I am not sure that I would have agreed to the
                supervision in this case.”
¶ 29        The court went on to yet again question whether the conduct supporting the offense to
       which the respondent pled should have been charged as a felony. In the course of that
       discussion, the court did not mention the controlled substance charge or the resisting charges
       that were, respectively, nol-prossed, and stricken on leave to reinstate, as part of the parties’
       plea agreement.
¶ 30        Thereafter, the court, at length, discussed cases cited by the State in its motion to
       reconsider, among them this court’s decisions in In re T.W. and Stralka. With respect thereto,
       the court appeared to acknowledge, and then disregard, the impediment that stare decisis posed
       to its ruling:
                     “THE COURT: Stare decisis. That a Court has to follow the rulings that a previous
                Appellate or Supreme Court—a supervisory Court, has already ruled on. But I tell you
                three judges [referencing those specially concurring in Stralka] have opened invitation
                to trial judges across the State of Illinois to review this matter.”
¶ 31        The judge observed that the “better way” to fix what he had long believed to be a
       problematic statute was to go through the legislature, a course he had pursued during his tenure
       as a judge:
                     “I’ve waited three years and have done numerous efforts in trying to contact the
                Legislative Branch—what little contacts I have in the Legislative Branch, to see if
                something couldn’t be effected. Part of the problem I ran into was former individuals
                who had been in the State’s Attorney’s Office that were in the legislature or individuals
                that I know professionally, half of them appearing to be soft on crime. And taking the

                                                     -9-
               State’s Attorneys out of the system, out of the program, might make them look weak on
               crime, and they were cautious in proceeding on that. And that’s something I won’t
               share—the names of the individuals that I talked to, but that seemed to be consistent.”
¶ 32       The judge admitted, given his failure to effect the change he desired through his contacts in
       the legislative branch, he was “aggressively” looking for test cases in his judicial capacity:
                    “Now, after three years, I finally started to aggressively look for cases that I believe
               were, for a lack of a better term, supervision worthy. And in my mind, this case, with
               [the respondent], is one of those cases.”
¶ 33       In what could be aptly described as a running summary, the court acknowledged its
       erroneous belief, at the time of its original ruling, that a criminal defendant charged with a
       felony in criminal court could receive supervision. Nonetheless, the court cited “remaining
       reasons” for its ruling, among them that the judge had not, in his “42 years” seen “aggravated
       battery to a police officer involving insulting or provoking nature” prosecuted, and Mr. Kelley
       had not provided “any information” to justify this action to the court. The judge reiterated that
       he had been injured when he was a police officer and the cases “all wound up on the
       misdemeanor call.” The court again voiced as a consideration in its ruling the fact that the State
       had not provided, and declined to provide, any guidelines to evince the standards governing
       charging and settlement determinations:
                    “THE COURT: But you wouldn’t discuss on the record the reasoning behind that
               process?
                    MR. KELLEY: Judge, respectfully, we will not go into our policy regarding
               charging.”
       In the end, after further inquiry along these lines, the court denied the State’s motion to
       reconsider.
¶ 34       The State appealed to this court from the circuit court’s ruling that the consent provision is
       unconstitutional, and the court’s order of supervision, which was necessarily predicated upon
       that ruling. The State asks this court to: “(1) reverse the trial court’s judgment declaring
       Section 5-615(1)(b) unconstitutional, (2) vacate the order of a continuance under supervision
       and (3) remand the case to the trial court for further proceedings in conformance with 705
       ILCS 405/5-705 & 710 (2012) and the negotiated plea agreement between the parties.”

¶ 35                                               ANALYSIS
¶ 36                                          Post-briefing Motions
¶ 37        As a preliminary matter, we address the parties’ postbriefing motions, which were taken
       with the case: the respondent’s motion to withdraw portions of his argument and strike
       portions of the State’s reply brief and appendix; the State’s response and motion to
       supplement.
¶ 38        In his brief before this court, the respondent suggested that this case is moot (1) “in light of
       amendments to the juvenile supervision statute *** which removes the State’s ability to veto a
       trial court’s decision to impose supervision,” and (2) the expiration of the respondent’s original
       term of supervision. In its reply brief, the State responded that the case is not moot insofar as
       (1) “the amendments to Section 5-615 did not eliminate the State’s Attorney’s ‘approval
       provision’ in the pre-finding stage,” and (2) respondent’s original term of supervision has not


                                                    - 10 -
       expired insofar as proceedings on petitions for violation of supervision have, by agreement,
       tolled the period of supervision during the pendency of this appeal, “thereby defeating
       respondent’s claim that this appeal is moot due to the expiration of his ‘original term’ of
       supervision.” (Emphasis in original.) With respect to the former argument, the State
       additionally asserts: “Although the 2014 amended version contains no ‘approval provision’
       once a finding of guilt has been entered, a trial court is required to make certain specified
       findings in order to continue a case under supervision in a post-finding stage.” In support of its
       second contention, the State has appended to its reply brief, in Appendices A and B
       respectively, copies of two petitions for supplemental relief that were filed in the circuit court:
       one alleging that the respondent violated the terms of his supervision by failing to attend school
       as required and by failing to complete court-ordered community service; the other alleging the
       commission of additional criminal offenses, specifically, resisting a peace officer, battery and
       criminal trespass. Also in Appendix B, the State includes a copy of a separate petition for
       adjudication of wardship based upon those same offenses.
¶ 39       Respondent’s motion to strike concedes the misrepresentation in his brief concerning the
       minor’s status, and makes clear: “Appellee has no objection to the State properly
       supplementing the record on appeal with records indicating that Derrico is still on
       supervision.” Given respondent’s acknowledged error, he requests that the pertinent portion of
       his brief “be withdrawn and *** not be considered.” He specifies, however, that he “does not
       concede the remaining mootness argument based on the change in the statute itself and this
       argument is not withdrawn.”
¶ 40       In its response to the respondent’s motion, the State submits that some documents
       appended to its reply brief are relevant to rebut the respondent’s assertion that his supervision
       has terminated, while others are pertinent to any argument that this case is moot because the
       minor would ultimately receive supervision after a finding of guilt pursuant to the provisions
       added by amendment to section 5-615.
¶ 41       We observe that the allegation in the State’s reply brief, concerning an agreement to
       continue the violation proceedings until the resolution of this appeal, is uncontradicted by the
       respondent in his motion to strike. There appears to be no disagreement that documents
       evincing the basis for tolling of the current period of supervision are relevant for that purpose
       and thus, to that extent, are properly before this court. We consider them for that limited
       purpose. Beyond that, the allegations therein are just that—unproven allegations.
¶ 42       We next consider respondent’s contention that his mother’s criminal records are irrelevant,
       were improperly appended to the State’s reply brief in Appendix C, and should be stricken.
       The avowed basis for appending the mother’s criminal records to the State’s reply brief is the
       assertion that the respondent, in his brief, implied that the assistant State’s Attorney, in
       proceedings below, misrepresented the probationary status of the respondent’s mother. The
       State’s assertion occurred on April 5, 2012, when the assistant State’s Attorney—in response
       to the respondent’s claim (originating with his mother) that probation for the respondent might
       result in the family’s eviction—stated that the respondent’s mother was herself “currently” on
       probation. In his brief, in an apparent attempt to show that the assistant State’s Attorney had
       misrepresented the mother’s probationary status, counsel for respondent states: “The Social
       Investigation ultimately prepared by the probation department established that the Mother had
       ‘previously’ been on probation and did not indicate that either she, or any member of the


                                                   - 11 -
       household, was currently on probation.” (Emphases in original.) The respondent also argues
       that the State’s misrepresentation “illustrates the heightened adversarial role of the State” and
       “places context around the trial court’s decision to allow for supervision for Derrico—to both
       give the first time adjudicated minor a second chance and not to displace nine people from their
       home.”
¶ 43       The criminal records of the respondent’s mother, which the State has appended to its reply
       brief in Appendix C, indicate that her probation had just been terminated on March 20, 2012,
       days before the assistant State’s Attorney made the statement regarding her probationary
       status. It does not appear that any misrepresentation was intentional. In fact, without the
       criminal record the State has appended to its brief, respondent cannot even show that there was
       an inaccuracy. That is so because the social investigation report—indicating that the mother
       was “previously” on probation—postdated the assistant State’s Attorney’s statement that the
       mother was “currently” on probation. Therefore, the mother could have been on probation
       when the assistant State’s Attorney’s statement was made and “previously” on probation by
       the time the social investigation report was filed.
¶ 44       In any event, the mother’s probationary status is only relevant because of the specter of
       eviction raised by the respondent in the circuit court—eviction which had apparently not taken
       place while the mother was on probation. We note that the respondent’s mother was reported to
       have stated, when interviewed by the probation officer for the social investigation report, that
       she had resided in “one place” for 30 years. The social investigation also recites: “According to
       background information the mother was previously on probation for Possession of a
       Controlled Substance.” No one in the circuit court took issue with any of the information in the
       report.
¶ 45       The circuit court did not mention any of this—or anything else from the social
       investigation report for that matter—in rendering its ruling. More to the point, because it is
       what the State may have considered, overlooked or ignored when it objected to supervision
       that is relevant, the mother’s precise probationary status as of the April 5 proceeding is not, in
       our opinion, of determinative significance, since the assistant State’s Attorney’s remark
       indicates that she was obviously aware of the mother’s recent probationary status, and the fact
       that she had not been evicted as a result thereof. To the extent that respondent has made this an
       issue, we will consider that part of the mother’s appended criminal record that indicates the
       mother’s probationary status had just terminated on March 20, 2012, days before the assistant
       State’s Attorney made the statement in question. The remaining portions of her criminal
       records will not be considered.
¶ 46       The State’s motion to supplement the records at issue will be granted only within the
       limited parameters of the foregoing discussion.

¶ 47                                            Mootness
¶ 48       What remains of respondent’s mootness argument is the contention that the recent
       amendment of section 5-615 renders the consent provision irrelevant because the circuit court
       can now, ultimately, enter an order for continuance under supervision with or without the
       State’s consent. The State notes that “the amendment to Section 5-615 did not eliminate the
       State’s Attorney’s ‘approval provision’ in the pre-finding stage,” and, in any event, the State
       suggests that the respondent in this case would not be granted supervision pursuant to the


                                                   - 12 -
       postfinding provisions of the amended statute because of the required findings therein,
       including, inter alia, that “the minor is not likely to commit further crimes.” (Underscore
       omitted.) Pub. Act 98-62 (eff. Jan. 1, 2014) (amending 705 ILCS 405/5-615(1)(b)(i) (West
       2012)).
¶ 49       In this respect, we reiterate that the allegations of the recent petitions filed by the State are
       only allegations. So far as we know—unlike the respondent’s drug case—there has not even
       been evidence adduced which would result in a finding of probable cause. However, we reject
       the argument that the amendment renders this appeal moot.
¶ 50       First, the legislature has seen fit to retain the pre-finding consent provision in the amended
       statute, such that the State’s Attorney will still have the right to object to the entry of an order
       of supervision prior to a finding of delinquency. In this respect, as noted hereafter in our
       discussion, the legislature, in other articles of the Juvenile Court Act, has accorded the State’s
       Attorney similar authority, thus underscoring the importance the legislature has placed upon
       the State’s Attorney’s ability to veto supervision and insist upon findings. See 705 ILCS
       405/2-20(1), (2) (West 2012) (applicable to proceedings involving abused, neglected or
       dependent minors); 705 ILCS 405/3-21(1), (2) (West 2012) (pertaining to minors in need of
       authoritative intervention). The legislature obviously did not see the consent provision as
       superfluous, or a finding of delinquency as inconsequential in this regard, otherwise the
       legislature would not have retained the consent provision. Retention of the provision in the
       amended version of the statute thus militates against a finding that the issue before us is moot.
¶ 51       Moreover, after a finding of delinquency, the court would have to consider the
       respondent’s circumstances and make the requisite statutory findings before it could enter an
       order continuing the case under supervision, all of which is speculative under these
       circumstances. Specific findings are not mentioned in section 5-615(1)(a) of the statute as
       amended, which will, in many cases involve negotiated dispositions. In this case, there is also
       the matter of accounting for the charges that were either nol-prossed or stricken on leave to
       reinstate pursuant to the parties’ plea agreement, which the circuit court cannot simply
       disregard.
¶ 52       For these reasons, we conclude that this appeal is not moot.

¶ 53                              Constitutionality—General Principles
¶ 54       We begin our constitutional analysis with general principles. As this court has observed, all
       statutes are presumed constitutional and the party challenging a statute’s validity bears the
       burden of demonstrating a clear constitutional violation. In re Lakisha M., 227 Ill. 2d 259, 263
       (2008). A court must construe a statute so as to affirm its constitutionality, if reasonably
       possible. Lakisha M., 227 Ill. 2d at 263. Our review of a statute’s constitutionality is de novo.
       Lakisha M., 227 Ill. 2d at 263.
¶ 55       With respect to controlling precedent, this court observed in Iseberg v. Gross, 227 Ill. 2d
       78, 94-95 (2007) (quoting Chicago Bar Ass’n v. Illinois State Board of Elections, 161 Ill. 2d
       502, 510 (1994)):
               “ ‘The doctrine of stare decisis is the means by which courts ensure that the law will
               not merely change erratically, but will develop in a principled and intelligible fashion.
               Stare decisis permits society to presume that fundamental principles are established in
               the law rather than in the proclivities of individuals. The doctrine thereby contributes to

                                                    - 13 -
               the integrity of our constitutional system of government both in appearance and in fact.
               Stare decisis is not an inexorable command. However, a court will detour from the
               straight path of stare decisis only for articulable reasons, and only when the court must
               bring its decisions into agreement with experience and newly ascertained facts.’ ”
       “We may not depart from stare decisis without special justification.” Iseberg, 227 Ill. 2d at
       101.
¶ 56       The trial court in this case found that the statutory authority given to the State’s Attorney
       under section 5-615, to object to the prefinding granting of a continuance under supervision,
       violates separation of powers, equal protection, and due process guarantees, and that the statute
       is unconstitutional “both on its face and as to this specific case.”
¶ 57       In order to successfully mount a facial challenge to a statute, the challenger must establish
       that no set of circumstances exists under which the statute would be valid. United States v.
       Salerno, 481 U.S. 739, 745 (1987). “Embedded in the traditional rules governing constitutional
       adjudication is the principle that a person to whom a statute may constitutionally be applied
       will not be heard to challenge that statute on the ground that it may conceivably be applied
       unconstitutionally to others, in other situations not before the Court.” Broadrick v. Oklahoma,
       413 U.S. 601, 610 (1973). In other words, if a statute is constitutionally applied as to the
       challenger, his facial challenge necessarily fails.

¶ 58                                 “Due Process Arbitrarily Enforced”
¶ 59        With these principles in mind, we first address the circuit court’s finding that the consent
       provision of sections 5-615(1) and 5-615(2) (705 ILCS 405/5-615(1), (2) (West 2012) (now
       amended by Pub. Act 98-62 (eff. Jan. 1, 2014))) is unconstitutional insofar as the court
       believed it was arbitrarily enforced in this case. In an attempt to support the court’s “argument”
       that the statute is unconstitutional, and discredit the State’s decision to object to a continuance
       under supervision prior to a finding of guilt, the circuit court repeatedly pressed the presiding
       assistant State’s Attorneys to disclose their training, years of experience as practicing
       attorneys—which the judge compared, unfavorably, with his own 40-plus years of law
       enforcement experience—and the guidelines they followed in reaching their decision. The
       court apparently gave little or no consideration to the fact that multiple charges against the
       respondent had fallen away as part of what appears to have been a fully negotiated plea
       agreement; nor did the court address to any significant degree matters relevant to the State’s
       decision, such as the circumstances of the offense, the respondent’s prior conduct, or his family
       situation.
¶ 60        Prior to enumerating the myriad facts and factors that justify the State’s decision, we note,
       in passing, that the circuit court’s extensive questioning of the assistant State’s Attorneys about
       matters not related to the facts of this case was inappropriate. Even the judge, at one point,
       recognized that he might be violating “separation of powers” by his intrusive questioning.
¶ 61        In People v. Stewart, 121 Ill. 2d 93, 109 (1988), this court addressed the contention that
       Illinois’s death penalty statute was unconstitutional because it led to “arbitrary and capricious
       application of the death penalty insofar as it allegedly delegate[d] to prosecutors, without
       sufficient guidelines, the discretion to determine in which cases the death penalty [would] be
       sought.” In Stewart, this court rejected that contention, and in so doing, quoted extensively,
       and approvingly, from the Supreme Court’s opinion in McCleskey v. Kemp, 481 U.S. 279

                                                   - 14 -
       (1987), wherein the Supreme Court recognized the propriety of allowing prosecutors to
       exercise discretion in seeking the death penalty. See Stewart, 121 Ill. 2d at 111. Among the
       statements adopted by this court were the following: “ ‘[T]he policy considerations behind a
       prosecutor’s traditionally “wide discretion” suggest the impropriety of our requiring
       prosecutors to defend their decisions to seek death penalties ***.’ ‘[T]he capacity of
       prosecutorial discretion, to provide individualized justice is “firmly entrenched in American
       law.” ’ ” Stewart, 121 Ill. 2d at 111 (quoting McCleskey, 481 U.S. at 296, 311-12).
¶ 62        In Stewart, this court referenced its earlier decision in People ex rel. Carey v. Cousins, 77
       Ill. 2d 531 (1979), where this court had previously addressed, and rejected, arguments that
       section 9-1(d) of the Criminal Code of 1961 (Ill. Rev. Stat. 1977, ch. 38, ¶ 9-1(d)) violated due
       process guarantees and the separation of powers provision of the Illinois Constitution. With
       respect to the former contention, this court rejected the “claim that the power of the State’s
       Attorney to determine whether or not a sentencing hearing shall be held is left to his ‘unbridled
       discretion,’ and that section 9-1(d) thus violates due process,” observing that “the State’s
       Attorney has always enjoyed a wide discretion in both the initiation and the management of
       criminal litigation.” Cousins, 77 Ill. 2d at 539. Accord People v. Williams, 147 Ill. 2d 173, 265
       (1991).
¶ 63        Collectively, these cases stand for the proposition that courts may not require prosecutors
       to defend their decisions to seek death penalties—the ultimate punishment. If that be the
       case—and the cited authorities so hold—how can we say that the State can be required by a
       court to justify its discretionary decision to object to supervision in a juvenile case prior to a
       finding of guilt? We cannot.
¶ 64        Of course, the assistant State’s Attorneys could have easily justified their decision had they
       chosen to do so. The facts of the two cases in which respondent was charged would alone have
       sufficed. The State in fact more than once pointed out that the respondent had picked up two
       felony charges in a short time. Beyond that, however, the facts—proven sufficiently to support
       the issuance of a warrant in one case (the drug case) and to support a guilty plea in the
       other—establish that the respondent was in need of a more serious deterrent than mere
       supervision would provide.
¶ 65        The evidence proffered in the drug case indicated that respondent was attempting to sell
       crack cocaine on the street. We note that the State only charged him with possession, though
       there appears to be no reason why it could not have charged possession with intent to deliver.
       Further, we again point out that the State, at that juncture, did not seem opposed to the idea of
       deferred prosecution under appropriate circumstances.
¶ 66        Then, in less than a month, having already been taken into custody for attempting to sell
       crack cocaine, and with a felony drug charge pending against him, respondent committed the
       offense to which he ultimately pled guilty. In that regard, the respondent stipulated to the
       following facts. On the date pertinent to the charge, Officer Lindahl and other officers were
       dispatched to a disturbance on the street where they encountered “a large number of people,”
       among them, the respondent and his brother. While Officer Lindahl was assisting in the arrest
       of the respondent’s brother, the respondent lowered his shoulder and charged into Officer
       Lindahl, attempting to knock him to the ground and in doing so, hit Officer Lindahl about the
       body. Then, while the officers were attempting to arrest the respondent for aggravated battery,
       the respondent began swinging his hands and arms and failed to follow verbal direction to put


                                                   - 15 -
       his hands behind his back. He stiffened his arms and pulled away, refusing to be handcuffed. It
       took a number of officers to properly handcuff him.
¶ 67       We reiterate: this took place at a time when respondent already had a felony drug charge
       pending against him, a circumstance that did not deter him from engaging in a physical
       altercation with the officers. While the circuit court repeatedly belittled the significance of this
       conduct, and engaged in nuanced attempts to distinguish it from what the court considered the
       more serious act of “spitting”—an act, in the court’s view, that would not have warranted
       supervision—we see the respondent’s conduct in a different light. It seems to us that the
       officers were in a potentially volatile situation. They were on the street, at night, attempting to
       make an arrest, amidst a large group of people. A physical altercation involving an additional
       person at the scene could only have heightened the danger they faced. The fact that no officer
       suffered significant injury does not diminish the potential for injury caused by the respondent’s
       conduct.
¶ 68       On these facts alone, without considering anything else, we find that the State’s pre-finding
       objection to supervision was not arbitrarily exercised in this case. However, there is more.
¶ 69       It is clear that this was a negotiated guilty plea. Consideration was shown the respondent in
       the form of the State’s abandonment of what were characterized as “provable” charges. In
       return, the respondent pled guilty to a single charge, with a “recommended” disposition of 18
       months’ probation. The State twice advised the court that the disposition represented the
       recommendation of both “the State and the Public Defender.” Ms. Nolfi, on behalf of the
       respondent, in fact conceded: “The Minor did agree to eighteen months of felony probation.”
       Adding the considerations shown in the negotiated plea to the factual milieu only strengthens
       our finding that the State acted reasonably when it insisted upon a disposition of probation.
       However, there is still more.
¶ 70       Clearly, when the State negotiated the plea agreement and the parties presented it to the
       court, attorneys for the State were aware of at least some of the facts which were shortly
       thereafter reported in the social investigation report. Obviously, Ms. Bruzan knew that the
       respondent’s mother was or recently had been on probation. She was also aware that his
       brother had “some history” with the judge, and that his brother had been arrested as part of the
       very incident that resulted in the charge to which the respondent pled guilty.
¶ 71       The social investigation report discloses information on, and attitudes of, family members
       that suggest a lenient approach in dealing with the respondent was not in his best interest or
       that of the public. In the social investigation report, respondent’s mother was reported to have
       stated that she suffered from congestive heart failure and diabetes—a fact of which the parties
       and court were advised when the mother was repeatedly absent during early proceedings in this
       case. Thus, because of health problems, her ability to supervise the respondent was most likely
       limited. Moreover, the respondent’s mother was seemingly less than candid when she was
       interviewed by the probation officer, a troubling circumstance which calls into question her
       ability and/or willingness to address the respondent’s problems going forward. For example,
       the respondent’s mother stated that no one in the family “has been treated for drug or alcohol
       abuse or mental illness.” “She also stated that no one [in the family] has been arrested, on
       probation or incarcerated.” However, “[a]ccording to background information [obtained by the
       probation officer] the mother was previously on probation for Possession of a Controlled
       Substance.” Of course, we have already referenced the arrests of her sons. According to the


                                                    - 16 -
       probation officer, the “mother stated that they have lived in the one place for the past 30 years.
       She described the neighborhood as being okay and possibly having a medium concentration of
       gang and drug involvement.” “The mother stated that DCFS has never been involved” with her
       family. However, the next sentence of the social investigation report states: “According to
       background information DCFS was involved in the past.” The mother’s comments evince
       either an inability or unwillingness to face facts. That does not bode well with respect to her
       supervision of the respondent or her cooperation in his rehabilitation.
¶ 72       Then there is the respondent’s failure to acknowledge the seriousness of his situation or the
       personal issues with which he must deal. Aside from his commission of back-to-back offenses,
       a vignette of the former—failure to appreciate the seriousness of his situation—can be seen in
       the disinterest shown by the respondent when he yawned in the face of the judge, who was in
       the process of intimating to the respondent and his counsel—before the judge even saw the
       social investigation report—the judge’s inclination to put the respondent on supervision.
       Evidence of the respondent’s failure to recognize his personal problems can be seen in his
       statement to the probation officer that he handles frustration well, and his inconsistent
       admission elsewhere “that he has punch[ed] holes in the walls in the past when he gets upset.”
¶ 73       Taking all this into account, it is quite frankly inconceivable that anyone could find that the
       State’s exercise of its discretion in this case was arbitrary, resulting in a due process violation.
       Any finding to the contrary minimizes the seriousness of respondent’s conduct, completely
       ignores the consideration shown by the State’s decision to nol-pros some charges and strike
       others with leave to reinstate, and is, in sum, inconsistent with an impartial assessment of the
       circumstances. One of the enumerated purposes of the Juvenile Court Act is to “hold each
       juvenile offender directly accountable for his or her acts.” 705 ILCS 405/5-101(1)(b) (West
       2012). The respondent obviously has not appreciated the seriousness of his conduct. In this
       respect, the disposition of probation—to which the parties agreed—addressed that concern.
       The disposition substituted by the court—in apparent pursuit of an objective broader than the
       interests of this minor or the public—did not. A continuance under supervision was clearly not
       in this respondent’s interest or that of the public.

¶ 74                                      Separation of Powers
¶ 75       The separation of powers clause of the Illinois Constitution provides: “The legislative,
       executive and judicial branches are separate. No branch shall exercise powers properly
       belonging to another.” Ill. Const. 1970, art. II, § 1. As we observed in People v. Hammond,
       2011 IL 110044, ¶ 51, our constitution does not attempt to define legislative, executive and
       judicial power, as it is neither practicable nor possible to enumerate the myriad powers of
       government and to declare that a given power belongs exclusively to one branch for all time. In
       both theory and practice, the purpose of the provision is to ensure that the whole power of two
       or more branches of government shall not reside in the same hands. Hammond, 2011 IL
       110044, ¶ 51; People v. Walker, 119 Ill. 2d 465, 473 (1988).
¶ 76       The separation of powers provision was not designed to achieve a complete divorce among
       the three branches of our system of government; nor does it prescribe a division of
       governmental powers into rigid, mutually exclusive compartments. Hammond, 2011 IL
       110044, ¶ 52. “ ‘By necessity, the branches of government do not operate in isolation, and
       between them there are some shared or overlapping powers.’ ” Hammond, 2011 IL 110044,


                                                    - 17 -
       ¶ 52 (quoting People v. Felella, 131 Ill. 2d 525, 538 (1989)). Inevitably, there will be areas in
       which the separate spheres of government overlap, and in which certain functions are shared.
       County of Kane v. Carlson, 116 Ill. 2d 186, 208 (1987). Put simply, the three branches of
       government are “ ‘parts of a single operating government, and *** the separation of powers
       clause was not designed to achieve a complete divorce between them.’ ” County of Kane, 116
       Ill. 2d at 208 (quoting People v. Reiner, 6 Ill. 2d 337, 342 (1955)). The determination of when,
       and under what circumstances, a violation of the separation of powers doctrine has occurred
       remains with the judiciary. Hammond, 2011 IL 110044, ¶ 52; Best v. Taylor Machine Works,
       179 Ill. 2d 367, 411 (1997).
¶ 77        To begin our discussion of this issue, we return to this court’s decision in Cousins. As
       noted in the previous section of this opinion, this court in Cousins addressed and rejected both
       due process and separation of powers arguments. In the latter respect, the defendant’s
       argument focused on the fact that no death sentence could be imposed without a sentencing
       proceeding, and no sentencing proceeding could take place unless it was requested by the
       prosecutor. If the prosecutor failed to request a sentencing hearing, he or she thus precluded the
       imposition of a death sentence, and in that sense, it was argued, the prosecutor participated in
       the sentencing process and thus usurped a judicial function. In rejecting that position, this court
       cited three cases—People v. Bombacino, 51 Ill. 2d 17 (1972); People v. Handley, 51 Ill. 2d 229
       (1972); People v. Sprinkle, 56 Ill. 2d 257 (1974)—as “embod[ying] a view of the separation of
       powers provision of the Constitution opposed to that urged here.” Cousins, 77 Ill. 2d at 536.
¶ 78        Bombacino involved a provision of the Juvenile Court Act (Ill. Rev. Stat. 1967, ch. 37,
       ¶ 702-7(3)) that authorized the State’s Attorney to transfer a delinquency proceeding involving
       a juvenile to a criminal court and thus permit prosecution of the juvenile as an adult under the
       provisions of the Criminal Code. Defendant argued that due process required the juvenile court
       judge to hold a hearing on the removal petition. This court rejected that contention. The
       Cousins court noted, “[w]hile the constitutional provision immediately involved in Bombacino
       was due process rather than separation of powers, the decision necessarily presupposes that the
       determination made by the prosecutor is not to be regarded as a judicial act.” Cousins, 77 Ill. 2d
       at 537.
¶ 79        Handley also involved the removal of a juvenile from juvenile court for trial in criminal
       court, in that case on a charge of murder. Among other arguments was the contention that
       “vesting discretion in the State’s Attorney to decide whether or not to remove a juvenile from
       the jurisdiction of the juvenile court without providing any standards to limit his discretion
       deprives juvenile defendants of due process and equal protection under the law.” (Emphasis
       added.) Handley, 51 Ill. 2d at 232. This court rejected that contention, stating: “Historically,
       the office of the State’s Attorney has involved the exercise of a large measure of discretion in
       the many areas in which State’s Attorneys must act in the performance of their duties in the
       administration of justice. We do not find it constitutionally objectionable that the legislature
       has seen fit to grant discretion to the State’s Attorney in removal matters under the Juvenile
       Court Act, particularly in view of the fact that the purposes of the Act *** can be presumed to
       be considered by State’s Attorneys in making determinations in these matters.” Handley, 51
       Ill. 2d at 233.
¶ 80        Sprinkle was cited in Cousins as expressing a similar view. This court acknowledged that
       the legislature had subsequently amended the statute to reduce the degree of prosecutorial


                                                   - 18 -
       discretion in removal cases; however, this court found “[t]hat development does not, of course,
       disturb the conclusion reached in Sprinkle and its precursors with respect to the separation of
       powers issue.” Cousins, 77 Ill. 2d at 539.
¶ 81       Thus, in Cousins and the cases cited therein this court found that a statute which allowed
       the prosecutor to decide when a juvenile would be subjected to prosecution as an adult, and the
       substantial penalties attendant thereto, did not violate the separation of powers provision of our
       constitution. Those cases sanctioned, as constitutional, statutory provisions that gave
       prosecutors significant discretionary power to dictate the range of penalties to which a juvenile
       would be subjected. Here, in contrast, barring an agreement of the parties as to the suitability of
       a continuance under supervision, section 5-615, prior to amendment, merely allowed the
       prosecutor to object to supervision. Moreover, as amended, the statute merely delays the point
       in the proceedings at which the court may, under appropriate circumstances, order a
       continuance under supervision. The procedural juncture to which the court’s authority to
       decide is now delayed is the point at which the court normally gets to decide sentencing
       matters—after a finding of guilt. The authority that the prosecutor retains under the statute, as
       amended, pales by comparison to the authority that was granted to prosecutors by the
       legislature, and approved as constitutional by this court, in Cousins and cases discussed
       therein.
¶ 82       We note that the separation of powers finding in Cousins was justified, as well, by this
       court’s opinion in People v. Phillips, 66 Ill. 2d 412, 415-16 (1977), a case addressed by the
       parties herein on account of its inclusion in this court’s analysis in In re T.W., a decision that
       rejected the very separation of powers argument respondent now raises. As the Cousins court
       observed, in Phillips, this court “sustained a provision of the Dangerous Drug Abuse Act
       [citation] which required the consent of a defendant’s probation officer before the defendant
       could be allowed to avoid a pending criminal proceeding charging the unlawful possession of a
       controlled substance.” Cousins, 77 Ill. 2d at 539.
¶ 83       In Hammond, a unanimous decision, this court discussed the principle that the legislature
       may “define[ ] and restrict[ ] the circumstances in which a State’s Attorney may exercise his
       prosecutorial authority,” and cited Phillips, and the statute at issue therein, as an “example of
       the application of this principle—theoretically circumscribing the authority of both the circuit
       court and the State’s Attorney.” (Emphasis in original.) Hammond, 2011 IL 110044, ¶ 57. In
       Hammond, this court addressed its prior decision in Phillips:
               “Acknowledging that the power to impose sentence is exclusively a function of the
               judiciary (Phillips, 66 Ill. 2d at 415), this court noted that the situation at hand
               concerned a defendant who had been charged with, but not convicted of, a crime. Since
               defendant had not been convicted of a crime at the pertinent time for election of
               treatment, sentencing was not then at issue. Therefore, ‘the authority granted to the
               probation officer to deny treatment under the Act to persons charged with, but not
               convicted of, a criminal offense does not infringe upon the court’s constitutional right
               to impose sentence.’ ” (Emphases in original.) Hammond, 2011 IL 110044, ¶ 60
               (quoting Phillips, 66 Ill. 2d at 415-16).
¶ 84       This court in Phillips, and again in Hammond, recognized that “conviction”—in those
       discussions understood to mean a finding of guilt—marked a traditional procedural boundary
       beyond which the judiciary was then authorized to exercise its authority to sentence. This court


                                                   - 19 -
       has acknowledged that certain diversionary dispositions authorized by the legislature, such as
       the drug treatment in Phillips, and supervision prior to a finding of guilt in a delinquency
       proceeding (see In re T.W., 101 Ill. 2d at 441-42), fall on the other side of that boundary,
       representing prefinding dispositions in which the legislature may properly—and
       constitutionally—determine that the executive branch should retain substantial control. See
       In re T.W., 101 Ill. 2d at 441-42 (“In both instances, the legislation gives the executive branch
       the power to cause the proceedings to go forward within the traditional confines of the juvenile
       or criminal justice systems.”); see also City of Urbana v. Andrew N.B., 211 Ill. 2d 456, 473-74,
       498-99 (2004) (where the analyses of the majority and the dissent coalesced, if nowhere else,
       upon the abstract principle that juvenile supervision under section 5-615 of the Act then
       extant—and necessarily section 5-615(1)(a) of the current version, which retains consensual
       juvenile supervision as it then existed—may be entered, without a finding of guilt, only upon
       the agreement of the State and the respondent).
¶ 85       Based upon the foregoing authorities and analysis, including the controlling precedent
       represented by In re T.W., we hold that the consent provision of section 5-615 does not violate
       the separation of powers clause of our constitution.

¶ 86                                            Equal Protection
¶ 87        We now turn to the circuit court’s finding that the consent provision of section 5-615
       violates equal protection guarantees.
¶ 88        In conducting an equal protection analysis, this court applies the same standards under the
       United States Constitution and the Illinois Constitution. Wauconda Fire Protection District v.
       Stonewall Orchards, LLP, 214 Ill. 2d 417, 434 (2005). The equal protection clause guarantees
       that similarly situated individuals will be treated in a similar fashion, unless the government
       can demonstrate an appropriate reason to treat them differently. People v. Whitfield, 228 Ill. 2d
       502, 512 (2007). The equal protection clause does not forbid the legislature from drawing
       proper distinctions in legislation among different categories of people, but it does prohibit the
       government from doing so on the basis of criteria wholly unrelated to the legislation’s purpose.
       Wauconda Fire Protection District, 214 Ill. 2d at 434. Where fundamental rights are not at
       issue, this court applies a rational basis scrutiny and considers whether the challenged
       classification bears a rational relationship to a legitimate governmental purpose. Whitfield, 228
       Ill. 2d at 512.
¶ 89        Although the circuit court found that the consent provision of section 5-615 violated equal
       protection guarantees facially and as applied, the court provided no rational for the former and,
       with respect to the latter, stated only: “[T]his is a felony, the Minor would be eligible for
       supervision if he were in the adult system.” By the time of the hearing on the State’s motion to
       reconsider, the court recognized its error, but stated the error would not affect the court’s
       “argument in this particular case.” The court offered no substitute reasoning to support the
       court’s “argument.”
¶ 90        In support of the court’s ruling, the respondent argues that “the State veto power allowed in
       the juvenile supervision statute but not allowed in the adult supervision statute violates the
       equal protection rights of juveniles.” That, the respondent contends, is because the “adult
       supervision counterpart found in 730 ILCS 5/5-6-1(c)(d) (West 2010), in contrast to the
       juvenile supervision statute, does not require the assent of the State’s Attorney nor does the


                                                   - 20 -
       adult statute allow the State to veto the decision of the trial court to enter the disposition.”
       Counsel for respondent dismisses the State’s observation that respondent is not similarly
       situated to an adult because an adult charged with a felony would not be eligible for
       supervision as “miss[ing] the broader point that under the adult system, there is no State veto
       power at all and [the respondent] was eligible for supervision under 5-615.” He continues: “[I]t
       is not what he was charged which made [sic] him ineligible for supervision but rather the State
       veto power in 5-615.”
¶ 91        Respondent cannot simply ignore the facts of this case. He cannot disregard the
       considerations he obtained in negotiations with the State, and he cannot otherwise,
       figuratively, compare apples and oranges by picking and choosing the characteristics that suit
       his purposes while ignoring the rest. Respondent cannot, as a threshold matter, establish that he
       is similarly situated in all relevant respects to those with whom he would make comparison.
¶ 92        As the Supreme Court has noted, equal protection “does not forbid all classifications”
       (Nordlinger v. Hahn, 505 U.S. 1, 10 (1992)), “[i]t simply keeps governmental decisionmakers
       from treating differently persons who are in all relevant respects alike.” (Emphasis added.) Id.
       Evidence of different treatment of unlike groups does not support an equal protection claim.
       Fournier v. Sebelius, 718 F.3d 1110, 1124 (9th Cir. 2013).
¶ 93        Respondent would have us compare the provisions of the supervision statute in the
       Juvenile Court Act with the supervision provisions applicable to adults in the Unified Code of
       Corrections, ignoring the individual, or group, characteristics of those subject to the respective
       provisions, and the purposes of the comprehensive enactments in which they are included. We
       note, in the latter respect, if individual and group characteristics and circumstances do not
       matter, if uniformity were the only goal and the requisite to satisfy guarantees of equal
       protection, then all juvenile offenders could be rendered subject to the provisions of the
       Unified Code of Corrections, and equal protection would be satisfied. The legislature has not
       deemed that in the interests of juvenile offenders or society; nor do we.
¶ 94        First and foremost, respondent cannot establish that he is similarly situated to an adult who
       could take advantage of the provisions of the supervision statute in the Unified Code of
       Corrections because respondent was charged with and pled guilty to a felony, and no similarly
       situated adult is eligible for supervision under that statute. Subsection (c) of section 5-6-1 of
       the Code provides that a court may not “enter an order for supervision of the defendant” if the
       defendant is “charged with” “a felony.” 730 ILCS 5/5-6-1(c) (West 2010). While respondent is
       correct in his observation that the supervision statute in the Unified Code of Corrections does
       not give the State the right to object to the court’s entry of an order of supervision, in order to
       make the case for an equal protection violation, he has to be able to show he is similarly
       situated “in all relevant respects” to those who could take advantage of the disposition
       provisions of that statute. He cannot.
¶ 95        For an individual like the respondent, the dispositional alternatives available under the
       Juvenile Court Act are actually more favorable than those extended to a similarly situated
       person under the Unified Code of Corrections, in that the pertinent supervision provisions of
       the Juvenile Court Act at least offer the possibility of supervision, with the consent of all
       parties concerned, prior to a finding of guilt, and, with the recent amendments, the court can
       now order supervision after a finding of guilt, in appropriate circumstances, without the
       consent of the State’s Attorney.


                                                   - 21 -
¶ 96        Because respondent was charged with a felony, the circuit court and the respondent cannot
        establish the threshold requirement for an equal protection violation. However, he fails to cross
        the threshold for another reason.
¶ 97        Respondent entered into a fully negotiated guilty plea. As part of that plea, significant
        consideration was afforded the respondent in return for his plea of guilty, consideration in the
        form, inter alia, of the State’s agreement not to pursue multiple other charges originally lodged
        against him. Respondent voluntarily negotiated himself into that more favorable position, and
        was apparently prepared to accept the “recommended” disposition of probation as part of that
        comprehensive agreement, before the court unilaterally changed that term, without giving any
        consideration whatsoever to the rest of the parties’ bargain, and substituted a disposition that,
        under the circumstances, was not allowed by statute. Having received the benefit of his
        agreement with the State, and having passively allowed the court to give him more than he
        bargained for, without giving up anything in the process, respondent now asks this court to
        confirm the result of the circuit court’s advocacy on his behalf, claiming that, had he been
        relegated to probation, as agreed, he would have been disadvantaged when compared to some
        undefined individual who might, hypothetically, take advantage of the provisions of the adult
        supervision statute. Not surprisingly, our research has not disclosed any similar scenario,
        where a respondent-minor, or defendant, who entered into a fully negotiated guilty plea,
        involving concessions by the State, and an agreed sentence, then repudiated the sentence,
        while retaining the concessions, and claimed that the sentence, which was inextricably tied to
        the concessions, constituted, or would have constituted, an equal protection violation. This
        kind of bootstrapping appears to be unprecedented.
¶ 98        We have found authority that, for purposes of equal protection analysis, differentiates
        those who enter into a negotiated plea agreement from others who enter a blind guilty plea. See
        People ex rel. Madigan v. Kinzer, 232 Ill. 2d 179, 186-87 (2009); People v. Eckhardt, 127 Ill.
        2d 146, 151-52 (1989). In Kinzer, this court noted that the State’s offer of consideration for
        pleading guilty distinguishes a plea agreement from a blind guilty plea, the former often
        entailing the dismissal of other charges and the recommendation of a specific sentence. Kinzer,
        232 Ill. 2d at 186; Eckhardt, 127 Ill. 2d at 151-52. In Kinzer, this court found that those who
        enter in negotiated guilty pleas are “not similarly situated” to those who enter blind guilty
        pleas. Kinzer, 232 Ill. 2d at 187.
¶ 99        Respondent’s position ignores basic principles of fairness governing the enforcement of
        plea agreements. In People v. Evans, 174 Ill. 2d 320, 327 (1996), though the procedural context
        was different, this court pointed out the inequity where the State, pursuant to a negotiated plea
        agreement, had dismissed other charges and recommended a specific sentence, only to have
        defendants later seek modification of the sentences to which they had earlier agreed “while
        holding the State to its part of the bargain.” As an appellate panel has since observed, “this flies
        in the face of contract law and constitutional concerns of fundamental fairness.” People v.
        Jones, 329 Ill. App. 3d 470, 473 (2002) (citing Evans, 174 Ill. 2d at 327). More recently, this
        court has reiterated that the enforceability of plea agreements is not a one-sided affair as “the
        other half of the contractual equation is the benefit of the bargain accruing to the State.” People
        v. Donelson, 2013 IL 113603, ¶ 19.
¶ 100       Considering these authorities, it seems to us that respondent cannot, for purposes of equal
        protection analysis, liken his situation to that of an individual who pleads guilty,


                                                     - 22 -
        unencumbered by agreements relating to his disposition, and who then stands before a court
        seeking the application of the supervision provisions of the Unified Code of Corrections. A
        person in the respondent’s position would be someone who has obtained significant
        concessions from the State in negotiations and who then repudiates the sentence of probation,
        to which he agreed, while asking the court to give him supervision instead. In this additional
        respect, the circuit court’s equal protection argument, and that of the respondent, fails at the
        threshold level.
¶ 101       Moreover, respondent’s attempt to compare his circumstance, and the applicability of the
        Juvenile Court Act, to persons facing sentencing under the provisions of the Unified Code of
        Corrections fails on another level. Because minors in delinquency proceedings are generally
        “not subject to the severe deprivation of liberty of an adult sentence” they are not similarly
        situated to adult offenders. In re Jonathon C.B., 2011 IL 107750, ¶¶ 118, 120. Indeed, though
        this court in In re Rodney H., 223 Ill. 2d 510, 518 (2006), recognized that the legislature, in
        1999, had “retooled” article V of the Juvenile Court Act, we were quick to add:
                    “Even as the legislature recognized that the juvenile court system should protect the
                public, it tempered that goal with the goal of developing delinquent minors into
                productive adults, and gave the trial court options designed to reach both goals. Article
                V may represent ‘a fundamental shift from the singular goal of rehabilitation to include
                the overriding concerns of protecting the public and holding juvenile offenders
                accountable for violations of the law,’ but proceedings under the Act still are not
                criminal in nature. See In re A.G., 195 Ill. 2d 313, 317 (2001). ‘Delinquency
                proceedings are *** protective in nature and the purpose of the Act is to correct and
                rehabilitate, not to punish.’ In re W.C., 167 Ill. 2d 307, 320 (1995); see also In re
                Beasley, 66 Ill. 2d 385, 390 (1977), citing McKeiver v. Pennsylvania, 403 U.S. 528,
                541, 29 L. Ed. 2d 647, 658, 91 S. Ct. 1976, 1984 (1971); In re Armour, 59 Ill. 2d 102,
                104 (1974) (‘The first purpose of [a juvenile court] statute is not to punish but to
                correct’). Indeed, ‘no suggestion or taint of criminality attaches to any finding of
                delinquency by a juvenile court.’ In re Dow, 75 Ill. App. 3d 1002, 1006 (1979), citing
                People ex rel. Hanrahan v. Felt, 48 Ill. 2d 171, 174-75 (1971); accord People v.
                Brazee, 333 Ill. App. 3d 43, 48 (2002).” Rodney H., 223 Ill. 2d at 520.
        We have a Juvenile Court Act, separate and apart from the provisions of the Criminal Code and
        the Unified Code of Corrections, because the legislature has recognized that juveniles are not
        similarly situated to adults.
¶ 102       In People v. Taylor, 221 Ill. 2d 157, 167 (2006), this court recognized that differences
        remain, even after the 1999 changes to article V of the Juvenile Court Act:
                “The policy that seeks to hold juveniles accountable for their actions and to protect the
                public does not negate the concept that rehabilitation remains a more important
                consideration in the juvenile justice system than in the criminal justice system and that
                there are still significant differences between the two, indicating that ‘the ideal of
                separate treatment of children is still worth pursuing.’ ” Taylor, 221 Ill. 2d at 170
                (quoting in part from McKeiver v. Pennsylvania, 403 U.S. 528, 546 n.6 (1971)
                (plurality op.)).
¶ 103       Juvenile proceedings are fundamentally different from criminal proceedings (McKeiver,
        403 U.S. at 541-51; Taylor, 221 Ill. 2d at 171), a difference which extends to the role of the


                                                   - 23 -
        State. We conclude our discussion with observations on that role—observations that have a
        bearing upon all of the constitutional issues raised herein, and address the suggestion by the
        respondent that what he describes as “the heightened adversarial role that the State plays in
        juvenile court” should disqualify the State’s Attorney from exercising a pre-finding veto of a
        continuance under supervision.
¶ 104       As this court made clear in Rodney H., a petition for adjudication of wardship is not a direct
        action by the State to inflict punishment. Rodney H., 223 Ill. 2d at 520-21. We assume, as this
        court did in Handley, that State’s Attorneys, in making determinations in these matters,
        consider the purposes and objectives of the Juvenile Court Act (Handley, 51 Ill. 2d at 233),
        which are “ ‘protective in nature *** to correct and rehabilitate, not to punish’ ” (Rodney H.,
        223 Ill. 2d at 520 (quoting In re W.C., 167 Ill. 2d 307, 320 (1995))). This court has recognized
        that the State, “as parens patriae” (People v. R.G., 131 Ill. 2d 328, 344 (1989)) has a
        compelling interest in protecting the welfare of children, including “the lives of delinquent
        minors.” In re Presley, 47 Ill. 2d 50, 56 (1970). The legislature’s determination that the State
        should play that role in this and other contexts of the Juvenile Court Act, and in fact exercise
        the very authority here in question, can be seen in identical statutory provisions in other articles
        of the Act.
¶ 105       Like section 5-615, article II of the Act, applicable to proceedings involving abused,
        neglected or dependent minors (705 ILCS 405/2-20(1), (2) (West 2012)), and article III of the
        Act, pertaining to minors in need of authoritative intervention (705 ILCS 405/3-21(1), (2)
        (West 2012)), provide that a circuit court may enter an order of continuance under supervision
        before proceeding to a finding unless a State’s Attorney, or one of the other parties listed in the
        statutes, objects, in which case the court “shall *** proceed” to “findings and adjudication.”
¶ 106       These provisions, both of which are contained in articles pertaining to the welfare of
        children, list the State’s Attorney among those who would undoubtedly be concerned with the
        children’s best interests. Those statutes mirror the consent provisions found in section 5-615 of
        the Act. Significantly, like section 5-615, they also demonstrate a legislative recognition that
        findings have consequences, and that the State, among other interested parties, should have the
        right to insist that juvenile proceedings, of whatever nature, proceed to that point.
¶ 107       As this court has noted, it is the State’s Attorney’s duty to see that justice is done not only
        to the public at large, but to the accused as well. People v. Williams, 147 Ill. 2d 173, 256
        (1991). Having carefully considered the facts and circumstances of this case, we find that the
        State exercised its authority under section 5-615 in accordance with that duty.
¶ 108       For the reasons stated, we find the consent provision of section 5-615 constitutional. The
        circuit court erred in finding otherwise and in continuing the matter under supervision pursuant
        to that finding. In that respect, we reverse the circuit court’s judgment declaring section
        5-615(1)(b) unconstitutional and vacate its order of a continuance under supervision.
        Consistent with our foregoing analysis, this matter will be returned to the circuit court in the
        pre-finding, procedural posture it occupied when the circuit court unilaterally modified the
        parties’ plea agreement, struck down the statute, and entered an order continuing the case
        under supervision. The status of the negotiated plea agreement presented by the parties for the
        court’s consideration—which necessarily entails the question of whether all of the original
        charges may be resurrected if said agreement is rejected—will be the initial matter before the
        circuit court.


                                                     - 24 -
¶ 109       Circuit court reversed in part and vacated in part. Cause remanded with directions.

¶ 110       JUSTICE BURKE, dissenting:
¶ 111       I disagree with the majority’s conclusion that section 5-615(1)(b) of the Juvenile Court Act
        (705 ILCS 405/5-615(1)(b) (West 2010)), does not violate the separation of powers provision
        of the Illinois Constitution (Ill. Const. 1970, art. II, § 1), when applied to the facts of this case.
        I therefore dissent.

¶ 112                                                    I
¶ 113       The circuit court in the case at bar was presented with a negotiated plea agreement between
        the minor respondent and the State in which the respondent agreed to plead guilty to a charge
        of aggravated battery on a public way in exchange for a recommended sentence of 18 months’
        probation. See 705 ILCS 405/5-605(2)(a) (West 2010) (authorizing guilty pleas for minors).
        When presented with the plea agreement, the court informed the parties that it was considering
        rejecting the State’s recommended sentence of probation and ordering supervision, as set forth
        under section 5-615 of the Juvenile Court Act (705 ILCS 405/5-615 (West 2010)). At the time
        of the proceedings in the circuit court, section 5-615 provided, in relevant part:
                     “§ 5-615. Continuance under supervision.
                     (1) The court may enter an order of continuance under supervision for an offense
                other than first degree murder, a Class X felony or a forcible felony (a) upon an
                admission or stipulation by the appropriate respondent or minor respondent of the facts
                supporting the petition and before proceeding to adjudication, or after hearing the
                evidence at the trial, and (b) in the absence of objection made in open court by the
                minor, his or her parent, guardian, or legal custodian, the minor’s attorney or the State’s
                Attorney.
                     (2) If the minor, his or her parent, guardian, or legal custodian, the minor’s attorney
                or State’s Attorney objects in open court to any continuance and insists upon
                proceeding to findings and adjudication, the court shall so proceed.” 705 ILCS
                405/5-615 (West 2010).
¶ 114       After the circuit court broached the subject of supervision, the State noted that, under
        section 5-615(1)(b), its approval was necessary before the court could enter an order of
        supervision. The State indicated that it objected to supervision and would stand by its
        recommendation of probation.
¶ 115       Thereafter, the circuit court conducted a plea hearing. The court admonished the
        respondent that, by pleading guilty, he could receive anywhere between supervision and a
        maximum of five years in jail. The court also admonished the respondent that it was not bound
        by the sentencing recommendation made by the State. In addition, the circuit court advised the
        respondent that, by pleading guilty, he was waiving certain constitutional rights, including the
        right to a trial at which the State would be required to prove him guilty beyond a reasonable
        doubt. The parties also stipulated to a factual basis which established that the respondent, while
        on a public street, hit a police officer with his shoulder, attempting to knock him to the ground.



                                                      - 25 -
¶ 116        At the conclusion of the plea hearing, the court found that the respondent had been advised
        of and understood his rights, that the plea was voluntary, and that the factual basis to which the
        respondent had stipulated was sufficient to sustain a conviction for the offense of aggravated
        battery on a public way. The court stated that it accepted the minor’s plea. The circuit court
        subsequently noted that, although it had accepted the respondent’s guilty plea, it was
        withholding entering judgment adjudicating the respondent a ward of the court. The court then
        continued the case for the preparation of a social investigation report and further proceedings.
¶ 117        At a subsequent hearing, the court held the State’s Attorney consent provision in section
        5-615(1)(b) unconstitutional and entered an order of supervision over the objection of the
        State. There were three grounds for the circuit court’s ruling regarding section 5-615(1)(b).
        First, the circuit court concluded that the State’s Attorney consent provision violated the
        separation of powers provision of the Illinois Constitution. The court concluded that it is
        “improper for the General Assembly to give veto power to the State’s Attorney, who is in the
        Executive Branch, because sentencing is an inherent power of the Judiciary, not the Executive
        Branch, and to me, that is a clear violation of the separation of power doctrine.” Second, the
        circuit court concluded that section 5-615(1)(b) violated principles of equal protection because
        it did not permit a “[j]uvenile judge to grant a sentence of supervision” without the consent of
        the State’s Attorney while adult defendants who qualified for supervision could receive the
        disposition even in the absence of the State’s Attorney’s consent. And, third, because section
        5-615(1)(b) did not contain any guidelines for the State’s Attorney to apply in determining
        when supervision should be allowed, the court concluded that the statute violated principles of
        due process.
¶ 118        Having found the State’s Attorney consent provision unconstitutional, the circuit court
        stated that it was “sentenc[ing] the [respondent] to a period of eighteen months of supervision.”
        The order of supervision entered by the circuit court required the respondent, among other
        things, to attend counseling sessions as directed by his probation officer, to maintain a C
        average in school, and to have no contact with gangs, guns, or drugs. The court also ordered the
        respondent to submit a swab for DNA indexing (see 730 ILCS 5/5-4-3 (West 2010)). The court
        reiterated that it had not entered judgment adjudicating the respondent a ward of the court
        because “it’s a supervision case.”
¶ 119        The circuit court subsequently denied a motion to reconsider filed by the State. The State
        then appealed the circuit court’s finding of unconstitutionality directly to this court. Ill. S. Ct.
        R. 603 (eff. Feb. 6, 2013); R. 660(a) (eff. Oct. 1, 2001).

¶ 120                                                  II
¶ 121        The majority reverses the judgment of the circuit court, holding, in part, that the State’s
        Attorney consent provision of section 5-615(1)(b) does not violate the separation of powers
        provision when applied to the facts of this case. I disagree.
¶ 122        The circuit court accepted the respondent’s plea of guilty to the charge of aggravated
        battery on a public way. Supra ¶ 16. A guilty plea waives all nonjurisdictional errors or
        irregularities and important constitutional rights, including the right to a trial at which the State
        will be held to its burden of proving guilt beyond a reasonable doubt. People v. Peeples, 155
        Ill. 2d 422, 494 (1993). “ ‘When a plea of guilty is fairly and understandingly made, it admits
        every material fact alleged in the indictment and all the elements of the crime with which an


                                                     - 26 -
        accused is legally charged, and obviates the need of any proof whatsoever.’ ” Id. (quoting
        People v. Wilfong, 19 Ill. 2d 406, 409 (1960)). As this court has stated, a plea of guilty is
        “ ‘more than a confession which admits that the accused did various acts; it is itself a
        conviction; nothing remains but to give judgment’ ” and determine punishment. People v.
        Manning, 227 Ill. 2d 403, 419 (2008) (quoting Boykin v. Alabama, 395 U.S. 238, 242 (1969));
        Machibroda v. United States, 368 U.S. 487, 493 (1962) (“ ‘A plea of guilty differs in purpose
        and effect from a mere admission or an extra-judicial confession; it is itself a conviction. Like
        a verdict of a jury it is conclusive.’ ” (quoting Kercheval v. United States, 274 U.S. 220, 223
        (1927))). By accepting the respondent’s plea of guilty, the circuit court in this case necessarily
        found that the respondent was guilty of aggravated battery on a public way; that is what it
        means for a court to accept a guilty plea.
¶ 123        It is true that the circuit court did not enter a finding of guilt in the record. However, the
        court’s omission is of no moment. “A finding of guilt is unnecessary where there is a plea of
        guilty. *** ‘Upon a plea of guilty or actual confession in open court, the court has nothing to do
        but fix the amount of punishment and render judgment or sentence accordingly. There is
        nothing for the court to find. The prisoner, by his confession, has made a finding
        unnecessary.’ ” Witte v. Dowd, 102 N.E.2d 630, 635 (Ind. 1951) (quoting Griffith v. State, 36
        Ind. 406, 408 (1871)). Even in the absence of an express finding of guilt, the circuit court’s
        acceptance of the respondent’s guilty plea established, as a matter of law, that the respondent
        was guilty of committing the offense of aggravated battery on a public way. People v. Domico,
        15 Ill. 2d 590, 593 (1959) (“[i]t is unnecessary that the court enter a finding of guilt” when the
        defendant has pleaded guilty); People v. Dodge, 411 Ill. 549, 550 (1952); People v. Bute, 396
        Ill. 588, 591 (1947); People v. Werner, 364 Ill. 594, 599 (1936); People v. Andrae, 295 Ill. 445,
        454 (1920).
¶ 124        After accepting respondent’s plea of guilty, the circuit court entered an order of
        supervision under section 5-615, evidently assuming that the “admission” or “stipulation”
        required by the statute was the equivalent of, or included, guilty pleas.2 The majority does not
        question this assumption by the circuit court or find that section 5-615 is inapplicable in cases
        where the circuit court has accepted a minor’s guilty plea. Indeed, it is a necessary part of the
        majority’s analysis that supervision under section 5-615 is available following the acceptance
        of a guilty plea; if it were not, there would be no need for the majority to reach the
        constitutionality of the State’s Attorney consent provision. If, however, section 5-615 permits
        the circuit court to enter an order of supervision when the court accepts a minor’s guilty plea
        and thereby finds the minor guilty, then the State’s Attorney consent provision is
        unconstitutional.
¶ 125        As the majority acknowledges, a circuit court’s finding of guilt marks “a traditional
        procedural boundary” (supra ¶ 84), beyond which the State’s Attorney’s constitutionally
        permissible role comes to an end. Once the circuit court in this case accepted the respondent’s
        plea of guilty, that fact established the respondent’s guilt and the State’s Attorney was
        constitutionally prohibited from vetoing the circuit court’s subsequent decision to order
        supervision for the respondent. Accordingly, when applied to the facts of this case, the State’s

            2
             Prior to the enactment of the Juvenile Justice Reform Provisions of 1998, an “admission” in
        juvenile court was the equivalent of a guilty plea. See People v. Taylor, 221 Ill. 2d 157, 167 (2006);
        In re A.G., 195 Ill. 2d 313, 316 (2001).

                                                      - 27 -
        Attorney consent provision under section 5-615(1)(b) violates the separation of powers
        provision of the Illinois Constitution. Because the judgment of the circuit court should be
        affirmed on this ground, there is no need to reach the remaining constitutional issues and I
        express no opinion on them.
¶ 126       For the foregoing reasons, I dissent.

¶ 127      JUSTICE FREEMAN joins in this dissent.




                                                 - 28 -